     Case 2:19-cv-01865-KJM-JDP Document 47 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY D. RAY,                                   Case No. 2:19-cv-01865-KJM-JDP (PC)
12                        Plaintiff,                    ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13            v.
                                                        ECF No. 45
14    ONGNEN PETRAS, et al.,
15                        Defendants.
16

17           Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff has filed his fourth motion for appointment of counsel. ECF No. 45.

19           As previously explained to plaintiff, he does not have a constitutional right to appointed

20   counsel in this action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court

21   lacks the authority to require an attorney to represent him. See Mallard v. U.S. District Court for

22   the Southern District of Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary

23   assistance of counsel. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to

24   represent any person unable to afford counsel”); Rand, 113 F.3d at 1525. However, without a

25   means to compensate counsel, the court will seek volunteer counsel only in exceptional

26   circumstances. In determining whether such circumstances exist, “the district court must evaluate

27   both the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his

28   claims pro se in light of the complexity of the legal issues involved.” Rand, 113 F.3d at 1525

                                                   1
     Case 2:19-cv-01865-KJM-JDP Document 47 Filed 02/08/21 Page 2 of 2


 1   (internal quotation marks and citations omitted).

 2            Having considered these factors, the court again finds that there are no exceptional

 3   circumstances warranting the appointment of counsel. Accordingly, plaintiff’s motion for

 4   appointment of counsel, ECF No. 45, is denied.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      February 5, 2021
 8                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
